Exhibit 10.2
IDERA PHARMACEUTICALS, INC.

REGISTRATION RIGHTS AGREEMENT
     REGISTRATION RIGHTS AGREEMENT (this “AGREEMENT”), dated as of November 4,
2011, by and among IDERA PHARMACEUTICALS, INC., a corporation organized under
the laws of the State of Delaware (the “COMPANY”), and each of the persons or
entities listed on Exhibit A hereto (the “PURCHASERS”).
WHEREAS:
     In connection with the Convertible Preferred Stock and Warrant Purchase
Agreement, dated as of even date herewith, by and among the Company and the
Purchasers (the “STOCK PURCHASE AGREEMENT”), the Company has agreed, upon the
terms and subject to the conditions contained therein, to issue and sell to the
Purchasers (i) shares (the “SHARES”) of the Company’s Series D convertible
preferred stock, par value $0.01 per share (the “PREFERRED STOCK”), and
(ii) warrants (the “WARRANTS”) to acquire shares of the Company’s common stock,
par value $0.001 per share (the “COMMON STOCK”). The shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants are referred to
herein as the “WARRANT SHARES.”
     To induce the Purchasers to execute and deliver the Stock Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “SECURITIES
ACT”), and applicable state securities laws.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Purchasers
hereby agree as follows:
1. DEFINITIONS.
     A. As used in this Agreement, the following terms shall have the following
meanings:
          i. “PURCHASERS” means the Purchasers and any transferees or assignees
who agree to become bound by the provisions of this Agreement in accordance with
Section 10 hereof.
          ii. “REGISTER,” “REGISTERED,” and “REGISTRATION” refer to a
registration effected by preparing and filing a Registration Statement or
Statements in compliance with the Securities Act and pursuant to Rule 415 under
the Securities Act or any successor rule providing for offering securities on a
continuous basis (“RULE 415”), and the declaration or ordering of effectiveness
of such Registration Statement by the United States Securities and Exchange
Commission (the “SEC”).
          iii. “REGISTRABLE SECURITIES” means (a) the shares of Common Stock
issued or issuable upon the conversion of the Shares (the “CONVERSION SHARES”),
(b) the

 



--------------------------------------------------------------------------------



 



Warrant Shares and (c) any shares of capital stock issued or issuable, from time
to time (with any adjustments), in respect of the Conversion Shares or the
Warrant Shares by virtue of any stock split, stock dividend, recapitalization or
similar event; provided, however, that shares of Common Stock that are
Registrable Securities shall cease to be Registrable Securities upon the
earliest of (A) the date such shares become eligible for sale pursuant to
Rule 144(b)(1)(i) under the Securities Act; provided that a period of at least
one year, as determined in accordance with paragraph (d) of Rule 144 under the
Securities Act, has elapsed since the later of the date such shares were
acquired from the Company or an affiliate of the Company, (B) the date that such
shares are sold (I) pursuant to a registration statement, (II) to or through a
broker, dealer or underwriter in a public securities transaction and/or (III) in
a transaction exempt from the registration and prospectus delivery requirements
of the Securities Act such that all transfer restrictions and restrictive
legends with respect thereto, if any, are removed upon the consummation of such
sale, or (C) any sale or transfer to any person or entity which by virtue of
Section 10 of this Agreement is not entitled to the rights provided by this
Agreement. Wherever reference is made in this Agreement to a request or consent
of holders of a certain percentage of Registrable Securities, the determination
of such percentage shall include shares of Common Stock issuable upon conversion
of the Shares or exercise of the Warrants, even if such conversion or exercise
has not been effected.
          iv. “REGISTRATION STATEMENT” means a registration statement of the
Company under the Securities Act.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the respective meanings set forth in the Stock Purchase Agreement.
2. REGISTRATION.
     A. MANDATORY REGISTRATION. The Company shall file with the SEC and use its
reasonable best efforts to cause to become effective a Registration Statement on
Form S-3 (or, if Form S-3 is not then available, on such form of Registration
Statement as is then available to effect a registration of all of the
Registrable Securities) covering the resale of the Registrable Securities on or
prior to February 2, 2012. The Registration Statement filed hereunder, to the
extent allowable under the Securities Act, shall state that such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon conversion of the Preferred Stock or exercise
of the Warrants to prevent dilution resulting from stock splits, stock dividends
or similar transactions.
     B. PAYMENTS BY THE COMPANY. If the Registration Statement is not declared
effective by the SEC on or before March 4, 2012 (the “REGISTRATION DEADLINE”)
or, (ii) if, after the Registration Statement has been declared effective by the
SEC, sales of any of the Registrable Securities cannot be made pursuant to such
Registration Statement because such Registration Statement has been suspended
(by reason of a stop order or the Company’s failure to update the Registration
Statement or otherwise) except as a result of a permitted Suspension under
Section 9, then the Company will make payments to the Purchasers in such amounts
and at such times as shall be determined pursuant to this Section 2(B), as
liquidated damages and not as a penalty for such delay in or reduction of their
ability to sell the Registrable Securities (which remedy shall constitute the
Purchasers exclusive monetary remedy). The Company shall pay to

- 2 -



--------------------------------------------------------------------------------



 



each Purchaser an amount equal to the product of (i) the aggregate purchase
price of the Shares then held by such Purchaser (the “AGGREGATE SHARE PRICE”),
multiplied by (ii) one hundredths (.01), for each thirty (30) day period,
(A) after the Registration Deadline and prior to the date the Registration
Statement filed pursuant to Section 2(A) is declared effective by the SEC, and
(B) during which sales of any Registrable Securities cannot be made pursuant to
any such Registration Statement after the Registration Statement has been
declared effective; provided, however, that there shall be excluded from each
such period any delays which are attributable to changes (other than corrections
of Company mistakes with respect to information previously provided by the
Purchasers) required by the Purchasers in the Registration Statement with
respect to information relating to the Purchasers, including, without
limitation, changes to the plan of distribution. Such amounts shall be paid in
cash within five (5) trading days after the end of each thirty (30) day period
that gives rise to such obligation. Notwithstanding the foregoing, in no event
shall the Company be obligated to make payments hereunder (a) to more than one
Purchaser in respect of the same Registrable Securities for the same period of
time or (b) to any one Purchaser in an aggregate amount that exceeds 10% of the
Aggregate Purchase Price paid by such Purchaser for such Shares. All liquidated
damages hereunder shall apply on a daily pro-rata basis for any portion of a
30-day period prior to the cure of any of the events specified in (A) or (B) of
this Section 2(B).
3. OBLIGATIONS OF THE COMPANY.
     In connection with the registration of the Registrable Securities, the
Company shall have the following obligations:
     A. The Company shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to the Registration
Statement and the prospectus used in connection with the Registration Statement
as may be necessary to keep the Registration Statement effective pursuant to
Rule 415 at all times until no Registrable Securities remain outstanding (the
“REGISTRATION PERIOD”), and, during such period, comply with the provisions of
the Securities Act in order to enable the disposition of all Registrable
Securities of the Company covered by the Registration Statement until such time
as all of such Registrable Securities have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in the Registration Statement.
     B. In connection with the effectiveness of the Registration Statement, the
Company shall furnish to each Purchaser whose Registrable Securities are
included in the Registration Statement within three trading days of the date of
effectiveness of the Registration Statement or any amendment thereto, a notice
stating that the Registration Statement or amendment has been declared
effective; and such number of copies of a prospectus, including a preliminary
prospectus, and all amendments and supplements thereto and such other documents
as such Purchaser may reasonably request in order to facilitate the disposition
of the Registrable Securities owned by such Purchaser.
     C. The Company shall use its reasonable best efforts to (i) register and
qualify the Registrable Securities covered by the Registration Statement under
such other securities or “blue sky” laws of such jurisdictions in the United
States as each Purchaser who holds Registrable Securities being offered
reasonably requests, (ii) prepare and file in those jurisdictions such

- 3 -



--------------------------------------------------------------------------------



 



amendments (including post-effective amendments) and supplements to such
registrations and qualifications as may be necessary to maintain the
effectiveness thereof during the Registration Period, (iii) take such other
actions as may be necessary to maintain such registrations and qualifications in
effect at all times during the Registration Period, and (iv) take all other
actions reasonably necessary or advisable to qualify the Registrable Securities
for sale in such jurisdictions; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to (a) qualify to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this Section 3(C), (b) subject itself to general taxation in any such
jurisdiction, (c) file a general consent to service of process in any such
jurisdiction, (d) provide any undertakings that cause the Company undue expense
or burden, or (e) make any change in its charter or by-laws, which in each case
the Board of Directors of the Company determines to be contrary to the best
interests of the Company and its stockholders.
     D. The Company shall notify each Purchaser who holds Registrable Securities
of the time when a supplement to any prospectus forming a part of such
Registration Statement has been filed and of any request by the Commission for
the amending or supplementing of such Registration Statement or prospectus. If
the Company has delivered a Prospectus and after having done so the prospectus
is amended to comply with the requirements of the Securities Act, the Company
shall promptly notify each Purchaser who holds Registrable Securities and, if
requested, such Purchasers shall immediately cease making offers of Registrable
Securities and return all prospectuses to the Company. The Company shall
promptly provide the Purchasers with revised prospectuses and, following receipt
of the revised prospectuses, the Purchasers shall be free to resume making
offers of the Registrable Securities.
     E. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the Registration Statement.
     F. The Company shall cooperate with the Purchasers who hold Registrable
Securities to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be offered pursuant to the Registration
Statement and enable such certificates to be in such denominations or amounts,
as the case may be, as Purchasers may reasonably request and registered in such
names as the Purchasers may request.
     G. At the reasonable request of the Purchasers holding a majority in
interest of the Registrable Securities, the Company shall prepare and file with
the SEC such amendments (including post effective amendments) and supplements to
a Registration Statement and the prospectus used in connection with such
Registration Statement as may be necessary in order to change the plan of
distribution set forth in such Registration Statement.
     H. The Company shall use its reasonable best efforts to cause all
Registrable Securities registered pursuant to this Agreement to be listed on
each securities exchange or trading system on which similar securities issued by
the Company are then listed.
4. OBLIGATIONS OF THE PURCHASERS. In connection with the registration of the
Registrable Securities, the Purchasers shall have the following obligations:

- 4 -



--------------------------------------------------------------------------------



 



     A. It shall be a condition precedent to the obligations of the Company
under Sections 2 and 3 with respect to the Registrable Securities of a
particular Purchaser that such Purchaser shall furnish to the Company such
information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) trading days prior to the
first anticipated filing date of the Registration Statement, the Company shall
notify each Purchaser of the information the Company requires from each such
Purchaser.
     B. Each Purchaser, by such Purchaser’s acceptance of the Registrable
Securities, agrees to cooperate with the Company as reasonably requested by the
Company in connection with the preparation and filing of the Registration
Statement hereunder, unless such Purchaser has notified the Company in writing
of such Purchaser’s election to exclude all of such Purchaser’s Registrable
Securities from such Registration Statement.
     C. Each Purchaser agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Sections 3(D) or 9, such
Purchaser will immediately discontinue disposition of Registrable Securities
pursuant to the Registration Statement covering such Registrable Securities
until such Purchaser’s receipt of the copies of the supplemented or amended
prospectus contemplated by Sections 3(D) or 9.
5. EXPENSES OF REGISTRATION. All reasonable expenses incurred by the Company or
the Purchasers in connection with registrations, filings or qualifications
pursuant to Sections 2 and 3 above, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees, the
fees and disbursements of counsel for the Company and the fees and disbursements
of one counsel selected by the Purchasers, shall be borne by the Company,
excluding underwriting discounts, selling commissions and similar costs which
shall be borne by the Purchasers.
6. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:
     A. To the extent permitted by law, the Company will indemnify, hold
harmless and defend (i) each Purchaser who holds such Registrable Securities,
and (ii) the directors, officers, partners, members, employees and agents of
such Purchaser and each person who controls any Purchaser within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “EXCHANGE ACT”), if any, (each, an “INDEMNIFIED PERSON”),
against any joint or several losses, claims, damages, liabilities or expenses
(collectively, together with actions, proceedings or inquiries by any regulatory
or self-regulatory organization, whether commenced or threatened, in respect
thereof, “CLAIMS”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading, (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or

- 5 -



--------------------------------------------------------------------------------



 



supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in light of the
circumstances under which the statements therein were made, not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any other law, including, without limitation, any state
securities law, or any rule or regulation thereunder relating to the offer or
sale of the Registrable Securities (the matters in the foregoing clauses
(i) through (iii), collectively, “VIOLATIONS”). Subject to the restrictions set
forth in Section 6(C) with respect to the number of legal counsel, the Company
shall reimburse the Purchasers and each other Indemnified Person, promptly as
such expenses are incurred and are due and payable, for any reasonable legal
fees or other reasonable expenses incurred by them in connection with
investigating or defending any such Claim. Notwithstanding anything to the
contrary contained herein, the obligations of the Company contained in this
Section 6(A): (i) shall not apply to a Claim arising out of or based upon (A) a
Violation which occurs in reliance upon and in conformity with information
furnished in writing to the Company by such Indemnified Person expressly for use
in the Registration Statement or any such amendment thereof or supplement
thereto, (B) the failure of a Purchaser to comply with Section 4(C) or (C) the
use by a Purchaser in connection with any sale or sales of Registrable
Securities of a prospectus containing any untrue statement or omission of a
material fact following notification by the Company that such prospectus
contains an untrue statement or omission of a material fact and receipt by the
Purchaser of a corrected prospectus; and (ii) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of the Company, which consent shall not be unreasonably withheld. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of the Indemnified Person and shall survive the transfer of
the Registrable Securities by the Purchasers pursuant to Section 10 hereof.
     B. Each Purchaser who holds such Registrable Securities agrees severally
and not jointly to indemnify, hold harmless and defend, to the same extent and
in the same manner set forth in Section 6(A), the Company, each of its
directors, each of its officers who signs the Registration Statement, its
employees, agents and each person, if any, who controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act,
and any other stockholder selling securities pursuant to the Registration
Statement or any of its directors or officers or any person who controls such
stockholder within the meaning of the Securities Act or the Exchange Act
(collectively and together with an Indemnified Person, an “INDEMNIFIED PARTY”),
against any Claim to which any of them may become subject, under the Securities
Act, the Exchange Act or otherwise, insofar as such Claim arises out of or is
based upon any Violation, in each case to the extent (and only to the extent)
that such Violation occurs in reliance upon and in conformity with written
information furnished to the Company by such Purchaser expressly for use in
connection with such Registration Statement; and subject to Section 6(C) such
Purchaser will reimburse any legal or other expenses (promptly as such expenses
are incurred and are due and payable) reasonably incurred by them in connection
with investigating or defending any such Claim; provided, however, that (I) the
obligations of a Purchaser contained in this Section 6(B) shall not apply to
amounts paid in settlement of any Claim if such settlement is effected without
the prior written consent of such Purchaser, which consent shall not be
unreasonably withheld, and (II) the Purchaser shall be liable under this
Agreement (including this Section 6(B) and Section 7) for only that amount as
does not exceed the gross proceeds actually received by such Purchaser as a
result of the sale of Registrable

- 6 -



--------------------------------------------------------------------------------



 



Securities pursuant to such Registration Statement. Such indemnity shall remain
in full force and effect regardless of any investigation made by or on behalf of
such Indemnified Party and shall survive the transfer of the Registrable
Securities by the Purchasers pursuant to Section 10 hereof.
     C. Promptly after receipt by an Indemnified Person or Indemnified Party
under this Section 6 of notice of the threat or commencement of any action
(including any governmental action), such Indemnified Person or Indemnified
Party shall, if a Claim in respect thereof is to made against any indemnifying
party under this Section 6, deliver to the indemnifying party a written notice
of the commencement thereof, and the indemnifying party shall have the right to
participate in, and, to the extent the indemnifying party so desires, jointly
with any other indemnifying party similarly noticed, to assume control of the
defense thereof with counsel mutually satisfactory to the indemnifying party and
the Indemnified Person or the Indemnified Party, as the case may be; provided,
however, that such indemnifying party shall not be entitled to assume such
defense and an Indemnified Person or Indemnified Party shall have the right to
retain its own counsel with the fees and expenses to be paid by the indemnifying
party, if, in the reasonable opinion of counsel retained by the indemnifying
party, the representation by such counsel of the Indemnified Person or
Indemnified Party and the indemnifying party would be inappropriate due to
actual or potential conflicts of interest between such Indemnified Person or
Indemnified Party and any other party represented by such counsel in such
proceeding or the actual or potential defendants in, or targets of, any such
action include both the Indemnified Person or the Indemnified Party and the
indemnifying party and any such Indemnified Person or Indemnified Party
reasonably determines, based upon the reasonable opinion of counsel, that there
may be legal defenses available to such Indemnified Person or Indemnified Party
which are in conflict with those available to such indemnifying party. The
indemnifying party shall pay for only one separate legal counsel for the
Indemnified Persons or the Indemnified Parties, as applicable, and such legal
counsel shall be selected by Purchasers holding a majority-in-interest of the
Registrable Securities included in the Registration Statement to which the Claim
relates (with the approval of the Purchasers if it holds Registrable Securities
included in such Registration Statement), if the Purchasers are entitled to
indemnification hereunder, or by the Company, if the Company is entitled to
indemnification hereunder, as applicable. The failure to deliver written notice
to the indemnifying party within a reasonable time of the commencement of any
such action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party under this Section 6, except to the
extent that the indemnifying party is actually prejudiced in its ability to
defend such action.
     D. The Indemnified Party shall cooperate fully with the indemnifying party
in connection with any negotiation or defense of any such action or claim by the
indemnifying party and shall furnish to the indemnifying party all information
reasonably available to the Indemnified Party which relates to such action or
claim.
     E. No indemnifying party shall, except with the consent of each Indemnified
Party (which consent shall not be unreasonably withheld), consent to entry of
any judgment or enter into any settlement which does not include the giving by
the claimant to such Indemnified Party a release from all liability in respect
to such claim or litigation.

- 7 -



--------------------------------------------------------------------------------



 



7. CONTRIBUTION. To the extent any indemnification by an indemnifying party
required by the terms of this Agreement is prohibited or limited by law, the
indemnifying party, in lieu of indemnifying the Indemnified Party, agrees to
contribute with respect to any amounts for which it would otherwise be liable
under Section 6 up to the amount paid or payable by the indemnifying party as a
result of the Claims in such proportion as is appropriate to reflect the
relative fault of the indemnifying party, on the one hand, and the Indemnified
Person or Indemnified Party, as the case may be, on the other hand, with respect
to the Violation giving rise to the applicable Claim; provided, however, that
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6, (ii) no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Registrable Securities who was not guilty of
such fraudulent misrepresentation, and (iii) contribution (together with any
indemnification or other obligations under this Agreement) by any seller of
Registrable Securities shall be limited in amount to the amount of gross
proceeds received by such seller from the sale of such Registrable Securities.
The relative fault of the Company and the Purchasers shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of material fact related to information supplied by the Company or the
Purchasers and the parties’ relative intent, knowledge, access to information
and opportunity to correct or prevent such statement or omission.
8. REPORTS UNDER THE EXCHANGE ACT. With a view to making available to the
Purchasers the benefits of Rule 144 promulgated under the Securities Act or any
other similar rule or regulation of the SEC that may at any time permit each
Purchaser to sell securities of the Company to the public, so long as the
Registration Statement is effective and such Purchaser holds Registrable
Securities, without registration (“RULE 144”), the Company agrees to:
          i. file with the SEC in a timely manner and make and keep available
all reports and other documents required of the Company under the Securities Act
and the Exchange Act so long as the Company remains subject to such requirements
and the filing and availability of such reports and other documents is required
for the applicable provisions of Rule 144; and
          ii. furnish to each Purchaser so long as such Purchaser owns
Registrable Securities, promptly upon request, (i) a written statement by the
Company that it has complied with the reporting requirements of Rule 144, the
Securities Act and the Exchange Act, (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested to
permit the Purchasers to sell such securities under Rule 144 without
registration.
9. SUSPENSION OF USE OF PROSPECTUS. Subject to Section 2(B), the Company may, by
written notice to the Purchasers, (i) delay the filing of, or effectiveness of,
the Registration Statement; or (ii) suspend the Registration Statement after
effectiveness and require that the Purchasers immediately cease sales of
Registrable Securities pursuant to the Registration Statement, if (a) the
Company reasonably believes that there is or may be in existence material
nonpublic information or events involving the Company, the failure of which to
be disclosed in the prospectus included in the registration statement would
result in a Violation (as defined below) and (b) the Company shall furnish to
the Purchasers a certificate signed by the Chairman of the Board of Directors of
the Company stating that in the good faith judgment of the Board of

- 8 -



--------------------------------------------------------------------------------



 



Directors of the Company, it would have a material adverse effect on the Company
(which for this purpose shall include a material adverse effect on a pending
transaction) to disclose such material nonpublic information or events in the
prospectus included in the registration statement (a “SUSPENSION”). The Company
shall not disclose such information or events to any Purchaser. If the Company
requires the Purchasers to cease sales of Registrable Securities pursuant to a
Suspension, the Company shall, as promptly as practicable following the
termination of the circumstance which entitled the Company to do so, take such
actions as may be necessary to reinstate the effectiveness of the Registration
Statement and/or give written notice to the Purchasers authorizing them to
resume sales pursuant to the Registration Statement. If, as a result thereof,
the prospectus included in the Registration Statement has been amended to comply
with the requirements of the Securities Act, the Company shall enclose such
revised prospectus with the notice to the Purchasers given pursuant hereto, and
the Purchasers shall make no offers or sales of Registrable Securities pursuant
to the Registration Statement other than by means of such revised prospectus.
The Company shall not cause a Suspension on more than two occasions during any
twelve (12) month period or for more than thirty (30) days per such occasion.
10. ASSIGNMENT OF REGISTRATION RIGHTS. The rights of the Purchasers hereunder,
including the right to have the Company register Registrable Securities pursuant
to this Agreement, shall be automatically assignable by each Purchaser to any
affiliate of the Purchaser to which all or any portion of the Registrable
Securities are transferred if: (i) the Purchaser agrees in writing with the
transferee or assignee to assign such rights, and a copy of such agreement is
furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (a) the name and address of such transferee or assignee,
and (b) the securities with respect to which such registration rights are being
transferred or assigned, (iii) the transferee or assignee agrees in writing for
the benefit of the Company to be bound by all of the provisions contained
herein, and (iv) such transfer shall have been made in accordance with the
applicable requirements of the Stock Purchase Agreement and the Warrants, as
applicable.
11. AMENDMENT OF REGISTRATION RIGHTS. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and Purchasers who hold a majority in interest of
the Registrable Securities; provided, however, that no consideration shall be
paid to a Purchaser by the Company in connection with an amendment hereto unless
each Purchaser similarly affected by such amendment receives a pro-rata amount
of consideration from the Company. Unless a Purchaser otherwise agrees, each
amendment hereto must similarly affect each Purchaser. Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon each Purchaser
and the Company.
12. MISCELLANEOUS.
     A. A person or entity is deemed to be a holder of Registrable Securities
whenever such person or entity owns of record such Registrable Securities. If
the Company receives conflicting instructions, notices or elections from two or
more persons or entities with respect to the same Registrable Securities, the
Company shall act upon the basis of instructions, notice or election received
from the registered owner of such Registrable Securities.

- 9 -



--------------------------------------------------------------------------------



 



     B. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon delivery to the party to be
notified, (ii) when received by email or confirmed facsimile, or (iii) one
(1) business day after deposit with a nationally recognized overnight carrier,
specifying next business day delivery, with written verification of receipt. All
communications shall be sent to the Company and the Purchasers as follows or at
such other addresses as the Company or the Purchasers may designate upon ten
(10) days’ advance written notice to the other party:
     If to the Company:
Idera Pharmaceuticals, Inc.
167 Sidney Street
Cambridge, MA 02139
Attn: Chief Executive Officer
Fax: (617)-679-5592
Email: sagrawal@iderapharma.com
with a copy simultaneously transmitted by like means to:
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, Massachusetts 02109
Attn: Stuart Falber
Fax: (617) 526-5000
Email: stuart.falber@wilmerhale.com
     If to a Purchaser, at its address as set forth on the Schedule of
Purchasers attached to the Stock Purchase Agreement.
     C. Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.
     D. This Agreement shall be governed by and construed in accordance with the
laws of the Commonwealth of Massachusetts without regard to principles of
conflicts of law.
     E. This Agreement, the Stock Purchase Agreement (including all schedules
and exhibits thereto) and the Warrants constitute the entire agreement among the
parties hereto with respect to the subject matter hereof and thereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein and therein. This Agreement, the Stock Purchase
Agreement and the Warrants supersede all prior agreements and understandings
among the parties hereto with respect to the subject matter hereof and thereof.
     F. Subject to the requirements of Section 10 hereof, this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.
     G. The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.

- 10 -



--------------------------------------------------------------------------------



 



     H. This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original but all of which shall constitute one and the
same agreement. This Agreement, once executed by a party, may be delivered to
the other party hereto by facsimile transmission of a copy of this Agreement
bearing the signature of the party so delivering this Agreement.
     I. Each party shall do and perform, or cause to be done and performed, all
such further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
     J. All consents, approvals and other determinations to be made by the
Purchasers pursuant to this Agreement shall be made by the Purchasers holding a
majority in interest of the Registrable Securities (determined as if all Shares
and Warrant Shares then outstanding had been converted into or exercised for
Registrable Securities) held by all Purchasers.
     K. Each party to this Agreement has participated in the negotiation and
drafting of this Agreement. As such, the language used herein shall be deemed to
be the language chosen by the parties hereto to express their mutual intent, and
no rule of strict construction will be applied against any party to this
Agreement.
     L. For purposes of this Agreement, the term “Business Day” means any day
other than a Saturday or Sunday or a day on which banking institutions in the
State of New York are authorized or obligated by law, regulation or executive
order to close, and the term “Trading Day” means any day on which the Nasdaq
Global Market, or if the Common Stock is not then traded on the Nasdaq Global
Market the principal securities exchange or trading market where the Common
Stock is then listed or traded, is open for trading.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 11 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed as of the date first above written.

            IDERA PHARMACEUTICALS, INC.
      By:   /s/ Sudhir Agrawal         Name:   Sudhir Agrawal        Its: Chief
Executive Officer and President     

- 12 -



--------------------------------------------------------------------------------



 



PURCHASER:

            PILLAR PHARMACEUTICALS I, L.P.
      By:   /s/ Youssef El Zein         Name:   Youssef El Zein        Title:  
Director     

- 13 -



--------------------------------------------------------------------------------



 



EXHIBIT A
Purchasers
Pillar Pharmaceuticals I, L.P.

- 14 -